Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142441(59)(61)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  DELAINA PATTERSON, as Personal
  Representative for the Estate of Sherrill Turner,
  Deceased, and Robert Turner, a Minor, Individually,
  by his Next Friend, DELAINA PATTERSON,
               Plaintiff-Appellee,
                                                                    SC: 142441
  v                                                                 COA: 296198
                                                                    Wayne CC: 08-111034-NO
  SHERRY NICHOLS, a/k/a SHARON J.
  NICHOLS,
           Defendant-Appellant,
  and

  TERRI SUTTON,
             Defendant.
  _____________________________________


         On order of the Chief Justice, the motion by plaintiffs-appellees to strike the brief
  of defendants-appellants is considered and, it appearing the brief has been corrected to
  remove the objected-to materials, the motion is denied as moot. The motion by
  defendant-appellant for extension of the time for filing her brief is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk